CONERY, J„
dissents and assigns reasons.
Iil would reverse the trial court’s ruling denying the Defendants’ peremptory exception of no cause of action pursuant to the Louisiana Antitrust Statute, La.R.S. 51:122. Further, I would find that trial court’s judgment denying the Defendants’ peremptory exception of no cause of action seeking to dismiss the Clarys’ claim pursuant to La.R.S. 51:1406, the LUTPA claim, is not a final judgment, but instead an interlocutory judgment which is not . subject to appeal. La.Code Civ.P art. 2083.
FACTS AND PROCEDURAL HISTORY
As the majority comprehensively summarized, this case involves a dispute over the transition of the business of Gene Hay-mon’s State Farm Insurance Agency in Leesville, Louisiana which was occasioned by his decision to retire.. Michael -Clary was recruited by State Farm to take over the Haymon Agency. Mr. Clary knew that David Haymon, Gene’s son and a State Farm Agency Field Executive (AFE) in Missouri, was also planning to return to Louisiana to become an agent.
Mr, Clary claimed that he received assurances from Todd McFarland, the State Farm Bayou Agency Field Office AFE, that steps would be taken by State 12Farm to assure that Mr. Clary would be treated fairly in the transition of the insurance policies of the customers of the Haymon Agency. In reliance on the assurances of Mr. McFarland and further assurances by Ms. Kimberly Rollins, State Farm’s Vice President of Agency, Ml’. Clary remained in Louisiana and accepted the position in Leesville, The agreement signed by Mr. Clary involved a division of Mr. Haymon’s book of business between Mr. Clary and Gene Haymon.
From the outset, problems with the arrangement begin to surface, which eventually led to the Clarys filing suit against the Defendants alleging multiple claims, including conspiracy to violate and breach the State Farm contracts, defamation causing intentional infliction of emotional distress, violation of the insurance whistle-blower statute, breach of contractual stipulation pom cmtri, detrimental reliance, loss of consortium, as well as a violation of La,R.S. 51:122, the Louisiana Antitrust Statute, and La.R.S. 51:1406, LUTPA.
The Defendants responded by filing peremptory exceptions of no cause of action seeking to dismiss the Clarys’ claims pursuant to La.R.S. 51:122, the Louisiana Antitrust Statute, and LUTPA, La.R.S. 51:1406. The trial court heard the Defendants’ exceptions on December 16, 2015, took the matter under advisement, and issued its judgment on January 12, 2016, denying the Defendants’ peremptory exceptions of no cause of action pursuant to La,R.S. 51:122, the Louisiana Antitrust Statute, and La.R.S. 51:1406, LUTPA. Defendants timely filed an expedited appeal on both issues.
| JURISDICTION ON APPEAL

Appeal of the Denial of the Peremptory Exception of No Cause of Action Pursuant To Louisiana’s Antitrust Statute, La.R.S. 51:122

This court cannot determine the merits oflan appeal unless there is jurisdiction which is properly invoked by a valid final judgment. La.Code Civ.P. art. 2083. The denial of the Defendants’ peremptory exception of no cause of action seeking to dismiss the Clarys’ claims pursuant to Louisiana’s. Antitrust Statute, La,R.S. *111851:122, is not normally appealable.1
However, special jurisdiction allowing the appeal of the denial of a peremptory exception of no cause of action seeking to dismiss an antitrust claim is based on La. R.S. 51:134-135. See Van Hoose v. Gravois, 11-976 (La.App. 1 Cir 7/7/11), 70 So. 3d 1017, 1021.2 The Defendants have timely complied with the expedited appeal delays of the trial court’s judgment of January 16, 2016. Therefore, I agree with the majority that this court has the necessary jurisdiction on | ¿appeal to review de novo the denial of the Clarys’ claims against the Defendants for violation of Louisiana’s Antitrust Statute, La.R.S. 51:122.

Appeal of the Denial of the Peremptory Exception of No Cause of Action Pursuant to Louisiana’s Unfair Trade Practices Act, La. B.S. 51:1405

The Defendants have also appealed the denial of their peremptory exception of no cause of action seeking to dismiss the Clar-ys’ claims pursuant to La.R.S. 51:1406, LUTPA. Louisiana Revised Statutes 51:1405(13) provides, in pertinent part, the rule governing an appeal from the district court in a LUTPA claim, “Appeals may be had from any ruling of a district court in accordance with the Code of Civil Procedure, except that such appeals shall be given preference and heard in priority to other appeals.”
Once again, this court cannot determine the merits of an appeal unless there is jurisdiction which is properly invoked by a valid final judgment, pursuant to Louisiana Code of Civil Procedure Article 2083. The procedure for determining whether an exception sustained in part when it only partially dismisses the claims against a party is appealable is found in La.Code Civ.P. art. 1915(B)(1),3 which provides:
When a court renders a partial judgment or partial summary judgment or sustains an exception in part, as to one or more but less than all of the claims, demands, issues, or theories against a party, whether in an original demand, reconventional demand, cross-claim, third-party claim, or intervention, the judgment shall not constitute a final judgment unless it is designated as a final judgment by the court after an express determination that there is no just reason for delay.
Louisiana Code of Civil Procedure Article 1915 (B)(2) further provides:
*1119In the absence of such a determination and designation, any such order or decision shall not constitute a final judgment for the purpose of an immediate appeal and may be revised at any time prior |fito rendition of the judgment adjudicating all the claims and the rights and liabilities of all the parties.
The January 12, 2016 judgment of the trial court did not designate the denial of the Defendants’ peremptory exception of no cause of action seeking to dismiss the Clarys’ claims pursuant to the LUTPA as a “final judgment.” Therefore, I would find it is not a final judgment, but an interlocutory ruling pursuant to La.Code Civ.P. art. 2083(C), which provides, “An interlocutory judgment is appealable only when expressly provided by law.” The official revision comments to La. Code Civ.P art. 2083 provide that, “Judgments overruling the following exceptions have been held to be interlocutory and unappealable: exceptions of no right or cause of action,”
Defendants cite Van Hoose, which cited two cases addressing LUTPA claims along with antitrust claims on appeal. In reviewing the two cases cited in support of the conclusion in Van Hoose, I would find that neither support this court’s jurisdiction to review on appeal the Clarys’ LUTPA claim. ■
In Southern Tool & Supply, Inc. v. Beerman Precision, Inc., 03-960 (La. App 4 Cir. 11/26/03), 862 So.2d 271, writs denied, 03-3481 (La. 3/1/04), 869 So.2d 821, 03-3518 (La. 3/12/04), 869 So.2d 825, 03-3536 (La. 3/1/04), 869 So.2d 826, the court of appeal did not address the issue of jurisdiction on appeal over the plaintiffs LUTPA claim. The. court only considered the trial court’s reasons for ruling, which collectively referred -to paragraphs eighteen to twenty four of - the plaintiffs petition. The appeal court addressed each of plaintiffs three causes of action separately, i.e. claims made under La.R.S. 51:122-123 of the Louisiana antitrust laws, and La. R.S. 51:1406, the LUTPA claim. However, in its discussion 16of the peremptory exception of no cause of action for the plaintiffs’ LUTPA claim, there was no discussion of the court’s basis for jurisdiction.
In Jefferson v. Chevron U.S.A. Inc., 97-2436 (La.App 4 Cir. 5/20/98) 98-254 (La.App. 4 Cir 5/20 98), 713 So.2d 785, writ denied, 98-1681 (La. 10/16/98), 727 So.2d 441, the court of appeal found that La.R.S. 51:135 provided for an expedited appeal from the trial court’s denial of the defendant’s motion for summary judgment. The court of appeal also found “the appellate jurisdiction conferred by [La.R.S.] 51:135 applied specifically to antitrust claims, and absent irreparable injury, defendant had no right to appeal the denial of the summary judgment as to plaintiffs’ non-antitrust claims. La.Code Civ.P art. 2083.” Jefferson, 713 So.2d at 787. However, the Defendant’s sought supervisory writs for the non-antitrust claims and the appeal court consolidated the writ applications on appeal. Therefore, the antitrust claims and the non-antitrust claims were considered in the same appeal, “albeit through separate procedural vehicles.” Jefferson, 713 So.2d at 787.
In Van Hoose, the first circuit determined that based on the forgoing jurisprudence, “in the event that the Court does not have appellate jurisdiction over the LUTPA claim, we choose, to exercise our supervisory jurisdiction pursuant to Louisiana Constitution of 1974 Article V, § 10(A).4 However, in Fontenot v. Miss *1120Cathie’s Plantation, Inc., 634 So.2d 1380, 1381 (La.App. 3 Cir. 1994), this court stated:
A denial of an exception of no cause of action is interlocutory and not appeal-able where there is no showing of irreparable harm. La.C.C.P. arts. 1841, 2083; Wallace v. Pan American Fire & Casualty Ins. Co., 386 So.2d 158 (La.App. 3d Cir.1980). Merely requiring the parties to go to trial does not constitute irreparable injury. The test for determining whether an interlocutory judgment may cause irreparable harm is whether the procedural error will have such an effect on the merits of the case that the appellate court cannot correct an erroneous decision on the merits. Bernard v. Allstate Ins. Co., 396 So.2d 548 (La.App. 3d Cir.1981). We think in this case it would not.
The Clarys have, as stated above, lodged a total of eight separate causes of action against the Defendants, including their claim made under LUTPA. I would therefore find, as did the court in Fontenot, that the denial of the trial court of the Defendants’ peremptory exception of no cause of action seeking to dismiss the Clarys’ LUT-PA claim will not “cause irreparable harm.” Therefore, pursuant to La.Code Civ.P. art. 2083,1 would dismiss the appeal of the trial court’s interlocutory judgment denying the Defendants’ peremptory exception of no cause of action seeking the dismissal of the Clarys’ claim under the LUTPA.
ASSIGNMENTS OF ERROR
The two assignments of error on appeal related to the Clarys’ claim pursuant to the Louisiana ¡ Antitrust Statute, La.R.S. 51:122, are as follows:
I. The trial court erred when it decided that it could not grant an exception of no cause of action that dismissed some, but not all, of these plaintiffs’ claims.
II. The trial court erred when it overruled/denied Appellants Exception of No Cause of Action as to Appellees’ restraint of trade claim under La. ■ Rev. Stat. § 51:122.
| Assignment of Error One—Reliance by the Trial Court on the Louisiana Supreme Case of Everything on Wheels v. Subaru S. Inc., 616 So.2d 1234 (La.1993).
In their first assignment of error, the Defendants claim that the trial court committed an error of law in finding and stating in its judgment:
While the Court does believe the Plaintiffs have stated a cause of action for both alleged violations, the Court also notes Everything on Wheels Subaru, Inc. v. Subaru S., Inc., “if there are two or more items of damages or theories of recovery which arise out of the operative facts of a single transaction or occurrence, a partial judgment on an exception of no cause of action should not be rendered to dismiss one item of damages or theory of, recovery.” [Everything on Wheels v. Subaru S. Inc.,] 616 So.2d 1234 (La.1993).
After -the Everything on Wheels ruling by the supreme court was rendered, the legislature amended La.Code Civ,P. art. 934 in 2003 to state as follows:
When the grounds of the objection pleaded by the peremptory exception *1121may be removed by amendment of the petition, the judgment sustaining the exception shall order such amendment within the delay allowed by the court. If the grounds of the objection raised through the exception cannot be so removed, or if the plaintiff fails to comply with the order to amend, the action, claim, demand, issue, or theory shall be dismissed.
The comment to the 2003 amendment of La. Code Civ.P. art. 934 specifically states:
The purpose of the 2003 amendment to this Article is to clarify that pursuant to Article 1915(B) the trial court can now render a partial judgment sustaining an exception in part as to one or more but less than all of the actions, claims, demands, issues, or theories in the case. When an exception is sustained to less than all the claims, demands, issues or theories in an action, the judgment shall not constitute a final judgment unless it is designated as such after an express determination that there is no just reason for delay.
More recently, a panel of this court discussed the application of the peremptory exception of no cause of action in affirming the dismissal of the plaintiffs bystander damages claim and stated:
A partial judgment on an exception of no cause of action should not |flbe rendered to dismiss only one theory of recovery out of several within a single cause of action. Everything on Wheels Subaru, Inc. v. Subaru S., Inc., 616 So.2d 1234 (La.1993). However, a partial judgment on an exception of no cause of action may be rendered to dismiss one of several separate causes of action. Id. In determining whether a claim can be properly dismissed through an exception of no cause of action, then, it is necessary to determine whether , that claim is an alternate theory of recovery or an independent cause of action.
Castille v. La. Medical Mut. Ins..Co, 14-519, pp. 3-4 (La.App. 3 Cir. 11/5/14), 150 So.3d 614, 618.
In their petition, the Clarys stated a total of eight separate causes of action including the one remaining at issue on appeal, “C. Third Cause of Action - Conspiracy in Restraint of Trade in Violation of the Louisiana Anti-Trust Statute[,]” claiming that the Defendants have violated La.R.S. 51:122.
The Clarys’ other causes of action include the following:
A. First Cause of Action-Detrimental Reliance
B. Second Cause of Action—Breach of Contract
D. Fourth Cause of Action—Violation of the Louisiana Unfair Trade Practices Act,
E. Fifth cause of Action/Intentional Inflection of Emotional Distress and Conspiracy to Intetionally Inflict EmotionalDistress
F. Sixth Cause of Action/Whistleblower
6. Seventh Cause of Action—Breach of Contract Stipulation Pour Autri
H. Eighth Cause of Action—Loss of Consortium
Louisiana Revised Statutes 51:122, Louisiana’s Antitrust Statute, clearly allows for an independent cause of action, separate and apart from the other claims made by the Clarys in their petition. Louisiana Revised. Statutes 51:134 mandates that adverse rulings made by a trial court under this statute are subject to |inimmediate appeal, with shortened deadlines for appeal. The basis of this court’s appellate jurisdiction.in this case provides that failure to comply with the required appeal deadlines “shall have the effect of res judi-*1122cata, unless the party cast shall appeal within five days.” La.R.S. 51:134.
Obviously, the statute contemplates that a claim made under La.R.S. 51:122 is capable of being dismissed by way of a peremptory exception of no cause of action, without dismissing the plaintiffs remaining claims. Therefore, the trial court committed an error of law in denying the Defendants peremptory exception of no cause of action pursuant to La.R.S. 51:122, on that basis. I join the majority’s decision on this narrow issue that the trial court committed legal error in denying the exception on this basis alone. I further agree with the majority’s view that the appeal of the denial of the exception based on the provisions of La.R.S. 51:134 as discussed infra is proper and we do have jurisdiction over that issue on appeal.

Assignment of Error Two—The Clary s’ Failed To State A Cause Of Action Pursuant to La.R.S. 51:122, The Louisiana Antitrust Statute

The Clarys’ claim under Louisiana’s Antitrust Statute, La.R.S. 51:12⅜ is found in paragraphs forty-eight through fifty of their petition which states:
48.
C, Third Cause of Action—Conspiracy in Restraint of Trade in Violation of the Louisiana Antitrust Statute
The conspiracy effected between DAVID HAYMON, GENE HAYMON, KIMBERLY ROLLINS, PATRICK WHITE and other STATE FARM officials caused the restraint of trade of MIKE CLARY and injured his ability to perform the STATE FARM marketing services in the Leesville community. Defendants’ conduct clearly had an adverse effect on MIKE CLARY’S ability to compete in the Leesville market. As effected, the conspiracy by these Defendants to deny MIKE CLARY the opportunity to service accounts and acquire new accounts that he was told he would have In when he opened his agency, and had denied MIKE CLARY of the opportunity to accrue benefits from the beginning of January 2012 through the present and had resulted in the loss of many policies.
49.
The conspiracy among the Defendants harmed consumers by ensuring they received false information which consumers relied upon to select their insurance agents, by depriving customers of the .benefits of their choice of insurance agents; and by exposing private information of consumers to those not licensed as insurance agents in Louisiana.
50.
The actions of Defendants constitute violations of the Louisiana Anti-Trust Statute which provides: “every contract, combination in the form of trust or otherwise, - or conspiracy, in restraint of trade or commerce in this state is illegal.” Accordingly, MIKE CLARY is entitled to treble damages, costs, and reasonable attorney fees as a result of the breach of La. R.S. 51:122.

Louisiana Revised Statutes 51:122

Louisiana Revised Statutes 51:122, Louisiana’s Antitrust Statute states:
A. Every contract, combination in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce in this state is illegal.
B. Whoever violates this Section shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, not more than three years, or both.
C. For purposes of this Title, a parent corporation, limited liability company, partnership; or partnership-in-commen-dam is not capable of conspiring with any subsidiary that it controls, and each *1123such controlled subsidiary is not capable of conspiring with any other wholly owned subsidiary controlled by the same common parent.
D. For the purposes of this Part only, an officer or employee of a legal entity is not capable of conspiring with the legal entity or with another officer or employee of the legal entity when they are acting on behalf of the entity.
In Van Hoose, which also involved a dispute between insurance agents and their insurance agéncies, a panel 'of our sister circuit stated:
lii>The federal and state antitrust laws were intended to be sweeping in breadth, encompassing every conspiracy, contract, or. combination that restrains trade. Louisiana Power & Light Co. v. United Gas Pipe Line Co., 493 So.2d 1149, 1154-55 & n. 12 (La.1986). Not every business arrangement that restrains trade in some manner is illegal, however. The first step in analyzing an agreement to restrain trade is to determine whether it should be categorized as horizontal or vertical.
Van Hoose, 70 So.3d at 1022.
All parties agree that this case involves a vertical restraint of trade which was defined in Plaquemine Marine, Inc. v. Mercury Marine, 03-1036 (La.App 1 Cir. 7/25/03), 859 So.2d 110 as follows, “A vertical restraint is imposed by persons at different levels of distribution, usually by one higher up in the distribution chain than the party restrained. When a vertical conspiracy is alleged, plaintiffs must show that the restraint of trade violates the ‘rule of reason.’ ” Plaquemine Marine, Inc., 859 So.2d at 118. “The rule of reason analysis under both federal and 'Louisiana law requires proof of three elements: that the defendants (1) engaged in a conspiracy (2) that restrained trade or injured competition (3) in a particular market.” Van Hoose, 70 So.3d at 1022.
The rule of reason and its application to the analysis of an antitrust claim under La.R.S. 51:122 requires, that a plaintiff must “include an allegation of damage to competition” in the petition “which cannot be met by broad allegations of harm to the ‘market’ as an abstract entity.” Plaquemine Marine, 859 So.2d at 118.
Under our. system of fact-pleading, a plaintiff is required.to state “material facts that form, the basis for the asserted cause of action.” Van Hoose, 70 So.3d at 1023. This requirement is equally if not more important in stating a claim for an antitrust violation, as “A mere conclusion unsupported by material facts does not set forth a cause of action; therefore, concluso-ry statements of fact or formulaic | ^recitations of the elements of an antitrust violations are insufficient to state a claim.” Id. at 1023.

Allegations in the Clary s’ Petition

In this case, the Clárys allege in their petition at paragraph forty-eight that the Defendants “caused the restraint of'trade of MIKE CLARY and injured his ability to perform the STATE FARM marketing services in the Leesville community.” This conduct by the Defendants “clearly had an adverse effect on MIKE CLARY’S ability to compete in the Leesville market,” and denied “MIKE CLARY the opportunity to service and acquire new accounts with STATE Farm products ... and to lose more than half of the estimated accounts he was told he would have when he opened his agency.”
Paragraph forty-nine of the Clarys’ petition states that consumers were harmed by the Defendants’ conspiracy by receiving “false information which consumers relied on to select their insurance agents,” deprived them of “the choice of insurance agents.” Finally, “by exposing private in*1124formation of consumers to those not licensed as insurance agents in Louisiana.” Failure to Allege an Allegation of Damage to Competition
In order for Mr. Clary to state a claim under La.R.S. 51:122, his petition “must include an allegation of damage to competition.” Plaquemine Marine, 859 So,2d at 118. The allegations made in his petition only state that Mr. Clary was restrained from performing State Farm marketing services in the Leesville community, which had an “adverse effect” on both his opportunity to compete and service new accounts in the Leesville market, which resulted in Mr. Clary suffering a financial loss. Therefore, the only injuries plead by the Clarys is to themselves and not injury to competition as required to support ah antitrust claim.
114Even though the Clarys’* claim that insurance consumers were harmed by the false statements made by the Defendants, which deprived them of their “choice of insurance agents,” there are no facts to support this conclusion or to indicate that any of the consumers were deprived of their ability to choose or change insurance agencies, which would support an “allegation of damage to competition.” Plaque-mine Marine, 859 So.2d at 118.
Therefore, I would find based on a de novo review of the record that the Clarys have failed to state a claim pursuant to La.R.S. 51:122, the Louisiana Antitrust Statute, by only pleading injury to Mr. Clary and his business relationship with State Farm, and failing to allege “facts to indicate that anyone other than themselves was [actually] injured” by the dealings between the Clarys and the Defendants, Plaquemine Marine Inc., 859 So.2d at 119. Accordingly, I would reverse the judgment of the trial court denying the Defendants’ peremptory exception of no cause of action claim.pursuant to La.R.S. 51:122, the Louisiana Antitrust Statute.
CONCLUSION
Pursuant to the requirements of La. Code Civ.P. art. 934, were this a majority opinion, this case would have to be remanded in order for the Clarys to be afforded- an opportunity to amend their petition in accordance with the delays set by the trial court. See Byargeon v. Concordia Chamber of Commerce, Inc., 15-900 (La.App. 3 Cir. 3/16/16), 188 So.3d 369, writ denied, 16-705, (La. 6/3/16), 192 So.3d 752. Since the majority has affirmed the trial court’s deniál of the exception of no cause of action as to both the antitrust claims and the LUTPA claims, a remand at this juncture is moot, but I would find that the entire issue could be revisited on final appeal after full trial on the merits.

. Louisiana Code of Civil Procedure Article 1915 provides this court with the jurisdictional basis for appeal in general. It was revised by the legislature effective August 1, 2013, and that version of the article is applicable to this court’s determination of jurisdiction,


. Louisiana Revised Statutes 51:134 provides: In all cases under this Part the defendant shall file all exceptions in limine litis, or if necessary in the alternative, after the usual delays, and any additional delays as the court may allow; however, a plea to the jurisdiction is not waived by other pleas or exceptions filed. The judge shall take up such exceptions in preference over all other business and shall decide all questions raised in the exceptions within ten days after submission, and his ruling shall have the effect of res judicata, unless the party cast shall appeal within five days. The appeal is returnable within ten days to the appellate court which shall hear and determine the case within forty days. If the exceptions are overruled by final judgment of the appellate court, the defendant shall file his answer covering all questions of controverted fact within fifteen days, and the case may be set for trial on the application of either party, which case the judge shall consider in preference over all other business,


.Louisiana Code of Civil Procedure Article 1915 was revised by the legislature effective August 1, 2013, and that version of the article is applicable to this court's determination of jurisdiction.


. Louisiana Constitution of 1974 Article V, § 10(A) provided (emphasis added):
Jurisdiction. Except as otherwise provided by this constitution, a court of appeal has appellate jurisdiction of (1) all civil matters, *1120including direct review of administrative agency determinations in worker's compensation matters as heretofore or hereafter provided by law, (2) all matters appealed from family and juvenile courts, and (3) all criminal cases triable by a jury, except as provided in Section 5, Paragraph (D)(2) of this Article. It has supervisory jurisdiction over cases which arise within its circuit.